Matter of Klatzl (216 N.Y. 83) must be regarded as conclusively holding that "The creation of a tenancy by the entirety is permitted by law and a husband may by conveyance to himself and his wife create such a tenancy, thereby reserving to himself the same rights he would have under a deed from a third person." Although BARTLETT, Ch. J., concurred (in result only) in the opinion of SEABURY, J., he said: "* * * I see no reason why the husband could not convey to his wife such an estate as she would get by a similar deed to them from a third person, and at the same time reserve for himself the same rights he would have under such a deed." This must be taken as a concurrence in the rule, if not in the reasoning, of Judge COLLIN'S opinion on this point.
The judgment should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, KELLOGG, O'BRIEN and HUBBS, JJ., concur; LEHMAN, J., not sitting.
Judgment affirmed. *Page 357